                                          Case 3:20-cv-03045-MMC Document 47 Filed 10/14/20 Page 1 of 2




                                  1

                                  2

                                  3                            IN THE UNITED STATES DISTRICT COURT

                                  4                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      MICHAEL GEARY WILSON,                          Case No. 20-cv-03045-MMC
                                  7                    Plaintiff,                       ORDER EXTENDING DEADLINE TO
                                                                                        FILE OPPOSITION TO MOTION
                                  8               v.                                    REQUESTING PLAINTIFF BE
                                                                                        DEEMED A VEXATIOUS LITIGANT
                                  9      LEIGH LAW GROUP, P.C, (LLG), et al.,
                                  10                   Defendants.

                                  11          On June 23, 2020, defendant Mount Diablo Unified School District (“Mt. Diablo”)
                                  12   filed a “Motion Requesting Plaintiff Be Deemed a Vexatious Litigant,” and, pursuant to the
Northern District of California
 United States District Court




                                  13   Civil Local Rules of this district, plaintiff Michael Geary Wilson’s (“Wilson”) opposition was
                                  14   due no later than July 7, 2020. See Civil L.R. 7-3(a).
                                  15          On July 23, 2020, no opposition having been filed, the Court took the matter under
                                  16   submission. Later that same date, Wilson filed a request for a 21-day extension of the
                                  17   deadline to submit opposition, and the Court, by order filed July 29, 2020, extended the
                                  18   deadline to August 10, 2020. On August 17, 2020, no opposition having been filed, Mt.
                                  19   Diablo filed a “Reply,” pointing out that fact and providing further argument in support of
                                  20   its motion. Later that same date, Wilson filed a request for a 28-day extension, and the
                                  21   Court, by order filed September 10, 2020, extended the deadline to October 9, 2020.
                                  22          Now before the Court is Wilson’s “Ex Parte Application . . . to Change Deadline for
                                  23   Filing his Response to [Mt.] Diablo’s 6/23/2020 Fraudulent Vexatious Litigant/Security
                                  24   Motion” (“Application”), filed October 7, 2020.1 By said Application, Wilson seeks a
                                  25

                                  26          1Two days thereafter, on October 9, 2020, Wilson filed the following documents:
                                  27   “Incomplete Opposition to [Mt.] Diablo’s 6/23/2020 Fraudulent Motion” and “Incomplete
                                       Declaration in Support of His Incomplete Opposition to [Mt.] Diablo’s 6/23/2020
                                  28   Fraudulent Motion.”
                                          Case 3:20-cv-03045-MMC Document 47 Filed 10/14/20 Page 2 of 2




                                  1    further extension of “at least 21 days after: a. The resolutions of [his] pending and

                                  2    forthcoming appeals and petitions involving the cases identified as bases for [Mt.]

                                  3    Diablo’s . . . Motion; and b. [Mt.] Diablo states the ‘issues to be decided’ in an Amended

                                  4    M[emorandum of Points and Authorities].” (See Application ¶ 11.)2 The Court, having

                                  5    considered Wilson’s Application, rules as follows.

                                  6           The instant Application, unlike Wilson’s previous requests, is essentially open-

                                  7    ended. Although Wilson contends “several” of the above-referenced “appeals and

                                  8    petitions” will “significantly affect” his opposition to Mt. Diablo’s motion (see id. ¶ 12), he

                                  9    does not specify which “appeals and petitions” would have such effect, nor does he

                                  10   provide any facts bearing on when such appellate matters might be resolved.

                                  11          Nevertheless, the Court will afford Wilson one final opportunity to oppose Mt.

                                  12   Diablo’s motion and hereby EXTENDS to November 13, 2020 the deadline to file his
Northern District of California
 United States District Court




                                  13   opposition. Wilson is hereby advised that, if he fails to submit opposition by said

                                  14   deadline, the Court will construe the above-referenced “Incomplete Opposition” as his

                                  15   opposition.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: October 14, 2020
                                                                                                  MAXINE M. CHESNEY
                                  19                                                              United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                              2 Wilson, citing Civil Local Rule 7-4, contends Mt. Diablo’s motion is procedurally
                                       deficient in that, according to Wilson, it lacks a “statement of the issues to be decided.”
                                  27   (See Application ¶ 6 (quoting Civil L.R. 7-4(a)(3)).) In a section titled “Introduction,”
                                       however, Mt. Diablo sets forth information that fully meets that requirement. (See Mot.
                                  28   at 3:6-5:7.)

                                                                                       2
